Case1:20-cv-00473-EK-RLM
Case 1:20-cv-00510-BMC Document 24-8
                         Document 66 Filed
                                      Filed05/06/20
                                            03/24/20 Page
                                                     Page11of
                                                            of24
                                                               24PageID
                                                                 PageID#:
                                                                        #:238
                                                                           990



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
  ------------------------------------x
  UNITED STATES OF AMERICA,

                         Plaintiff,
                                                    MEMORANDUM AND ORDER
                  -against-                         20-cv-0473 (EK) (RLM)

  NICHOLAS PALUMBO, NATASHA PALUMBO,
  ECOMMERCE NATIONAL, LLC d/b/a/
  Tollfreedeals.com and SIP RETAIL
  d/b/a sipretail.com,

                      Defendants.
  ------------------------------------x

 ERIC KOMITEE, United States District Judge:

      Defendants Nicholas and Natasha Palumbo are residents of

 Arizona.   Together, they manage the defendant companies

 Ecommerce National (doing business as “TollFreeDeals”) and SIP

 Retail.    Those companies serve as “intermediary carriers” in the

 telecommunications industry, introducing hundreds of millions of

 “robocalls” into the United States.        The government alleges that

 the Defendants are key participants in a large, ongoing

 telecommunications fraud, and seeks a preliminary injunction

 under 18 U.S.C. § 1345 to enjoin their fraudulent conduct.            For

 the reasons set forth below, the government’s application is

 GRANTED.

                                 Background

      Defendants operate telecommunications carriers that connect

 calls placed over the internet, known as voice-over-internet


                                      1
Case1:20-cv-00473-EK-RLM
Case 1:20-cv-00510-BMC Document 24-8
                         Document 66 Filed
                                      Filed05/06/20
                                            03/24/20 Page
                                                     Page22of
                                                            of24
                                                               24PageID
                                                                 PageID#:
                                                                        #:239
                                                                           991



 protocol (“VoIP”) calls, to phone lines in the United States.

 See Dkt. No. 36, First Dalrymple Decl. ¶ 8(f).           The call flow

 crossing Defendants’ network typically originates abroad and

 routes through multiple intermediary carriers before reaching

 the recipients.     See Dkt. No. 38, First Palumbo Decl. ¶¶ 14, 17;

 Dkt. No. 1-3, First Ralston Decl. ¶ 26.          Defendants do business

 with other intermediaries, including foreign carriers, and

 specialize in short-duration and call-center traffic.             See First

 Palumbo Decl. ¶ 10; First Ralston Decl. ¶¶ 26, 35.            Defendants

 also sell U.S. phone numbers to their clients, which robocall

 recipients in the United States can use to call back foreign

 callers.    See First Dalrymple Decl. ¶ 14; First Ralston Decl.

 ¶¶ 48-49; Dkt. No. 34-1, First Gerber Decl. ¶¶ 18-20.

       The government alleges that Defendants have participated,

 and continue to participate, in fraudulent robocalling schemes

 involving the transmission of millions of calls to recipients in

 the United States.      See Dkt. No. 1, Compl. ¶ 2.        Various

 messages on these calls purport to come from government

 personnel such as “hearing administrators” and other officials

 at the Social Security Administration (“SSA”); 1 from Deputy U.S.

 Marshals; 2 from police officers; 3 and from other officials.



 1 See, e.g., First Gerber Decl. ¶ 12; Dkt. No. 49, Frankel Decl. ¶ 9; Dkt. No.

 1-2, Bracken Decl. ¶¶ 6, 10, 13.
 2 See Bracken Decl. ¶ 6.
 3 See id. ¶¶ 8, 11.


                                       2
Case1:20-cv-00473-EK-RLM
Case 1:20-cv-00510-BMC Document 24-8
                         Document 66 Filed
                                      Filed05/06/20
                                            03/24/20 Page
                                                     Page33of
                                                            of24
                                                               24PageID
                                                                 PageID#:
                                                                        #:240
                                                                           992



 Sometimes the numbers are spoofed to look like the numbers of

 government agencies.     See First Ralston Decl. ¶¶ 39–40; Dkt. No.

 1-2, Bracken Decl. ¶ 9.      The messages typically inform the

 recipient that they have some problem vis-à-vis the government:

 for example, that their social security number has been

 compromised, Bracken Decl. ¶ 6; that a warrant has been issued

 for their arrest, id.; that they are subject to various tax and

 legal liabilities, First Ralston Decl. ¶ 11(b); or that they

 face imminent deportation, id. ¶ 11(c).        The government also

 alleges that Defendants transmit robocalls from fraudsters who

 imitate tech support from well-known companies, like Apple and

 Microsoft, and from imposter loan officers, who offer pre-

 approved loans in return for an up-front fee.         First Ralston

 Decl. ¶ 11(d), (e).

      As discussed in more detail below, multiple recipients of

 these calls apparently believed the recorded messages, because

 they used the contact instructions provided to interact with

 live fraudsters who were able to deprive them of substantial

 sums.   See Bracken Decl. ¶¶ 6-13 (laying out evidence from

 specific victims).     Third parties regularly apprised the

 Defendants of the fraudulent call traffic traversing their

 system.   See, e.g., Dkt. No. 8, Second Ralston Decl. ¶¶ 4, 5.

 In these cases, the Defendants undertook only limited steps in

 response to these complaints.       Specifically, they would block

                                      3
Case1:20-cv-00473-EK-RLM
Case 1:20-cv-00510-BMC Document 24-8
                         Document 66 Filed
                                      Filed05/06/20
                                            03/24/20 Page
                                                     Page44of
                                                            of24
                                                               24PageID
                                                                 PageID#:
                                                                        #:241
                                                                           993



 the particular phone number (but not the entity) from which the

 reported call traffic emanated.           See, e.g., First Palumbo Decl.

 ¶¶ 35–36.    Defendants’ only other response was to pass along the

 complaint to the entity prior to them in the chain of call

 traffic.    See, e.g., id.

                             Procedural History

       The government filed suit on January 28, 2020.           Together

 with its Complaint, the government applied for a Temporary

 Restraining Order (“TRO”) pursuant to 18 U.S.C. § 1345.             The

 proposed TRO would have required the Defendants to cease

 carrying any VoIP calls terminating in the United States and to

 cease selling U.S. call-back numbers, among other things.              See

 Dkt. No. 3.

       On the basis of the declarations attached to the Complaint

 and supplemental submissions, 4 the Court found probable cause to

 believe that Defendants were engaged in wire fraud and

 conspiracy to commit wire fraud, in violation of 18 U.S.C.

 §§ 1343 and 1349.     Wary, however, of awarding the broader relief

 sought without affording Defendants the opportunity to be heard,

 I directed that the Complaint be served on the Defendants and

 subsequently ordered the entry of a more limited TRO, with the

 consent of both parties.       See Dkt. No. 18.      This Order



 4 See First Ralston Decl.; Second Ralston Decl.; Bracken Decl.; Dkt. No. 7-3,
 Ashlea Bowens Decl.

                                       4
Case1:20-cv-00473-EK-RLM
Case 1:20-cv-00510-BMC Document 24-8
                         Document 66 Filed
                                      Filed05/06/20
                                            03/24/20 Page
                                                     Page55of
                                                            of24
                                                               24PageID
                                                                 PageID#:
                                                                        #:242
                                                                           994



 prohibited Defendants from continuing to carry calls for, or

 provide call-back numbers to, sixteen specified companies and

 individuals who were, according to the government’s evidence,

 associated with fraudulent call traffic on the Defendants’

 network.   See id.    The TRO went on to require (again, with

 Defendants’ consent) the Defendants to terminate contracts with

 any other company or individual that was subsequently flagged as

 the source of fraudulent calls by a telecommunications

 organization or regulatory agency.        See id.

      Within weeks of the TRO’s entry, evidence surfaced that one

 of Defendants’ largest clients, Yodel Technology Services, LLC

 (“Yodel”), had sent multiple fraudulent calls through

 Defendants’ system in connection with Internal Revenue Service

 (“IRS”) imposter scams.      Dkt. No. 31-1.    Yodel was not one of

 the sixteen specified companies in the TRO, but under the TRO’s

 agreed-upon terms, this development required Defendants to

 terminate their contract with Yodel.        Defendants applied for

 relief from this requirement on the ground that severing ties

 with Yodel would essentially “shut down defendants’ operations.”

 Dkt. No. 31.    In an effort (once again) to avoid potentially

 permanent harm to the Defendants’ businesses before they had an

 opportunity to appear, I granted the relief Defendants sought.

 Dkt. No. 33.



                                      5
Case1:20-cv-00473-EK-RLM
Case 1:20-cv-00510-BMC Document 24-8
                         Document 66 Filed
                                      Filed05/06/20
                                            03/24/20 Page
                                                     Page66of
                                                            of24
                                                               24PageID
                                                                 PageID#:
                                                                        #:243
                                                                           995



         Since then, the government has pressed the argument that

 the terms of the Court’s TRO have been insufficient to put a

 stop to the ongoing fraud.         On March 2, the government renewed

 its motion for the broader injunctive relief it initially

 sought, but this time in the form of a preliminary injunction.

 The preliminary injunction they now seek would (like the initial

 TRO request) prohibit Defendants from providing any call-

 termination services or carrying any VoIP calls in the United

 States, or providing tell-free telephone services for calls

 originating in the United States, among other things.           See Dkt.

 No. 47-1, Proposed Preliminary Injunction Order.

         In support of its contention, the government put forward

 substantial additional evidence of fraudulent traffic traversing

 the Defendants’ telecommunications network, including

 specifically with respect to Yodel.           See e.g., First Gerber

 Decl. ¶¶ 8–22.       The Court held oral argument on the preliminary

 injunction motion on March 3, 2020.           At argument, the Court

 called for additional briefing on certain legal and factual

 issues from the parties; the parties both filed additional

 submissions on March 6, 2020. 5         See Dkt. Nos. 57–59.

         Based on the totality of the evidence, I now conclude there

 is no narrower avenue reasonably available to enjoin the




 5   In total, the parties filed seventeen declarations.

                                         6
Case1:20-cv-00473-EK-RLM
Case 1:20-cv-00510-BMC Document 24-8
                         Document 66 Filed
                                      Filed05/06/20
                                            03/24/20 Page
                                                     Page77of
                                                            of24
                                                               24PageID
                                                                 PageID#:
                                                                        #:244
                                                                           996



 fraudulent call traffic on Defendants’ network and grant the

 preliminary injunctive relief sought by the government, for the

 reasons set forth below.

                              Legal Standard

      Under 18 U.S.C. § 1345, a court may issue a preliminary

 injunction against ongoing violations of the wire fraud statute.

 See United States v. William Savran & Assocs., Inc., 755 F.

 Supp. 1165, 1177–78 (E.D.N.Y. 1991).        To obtain that remedy, the

 government must demonstrate probable cause to conclude that

 Defendants intended to engage in a “scheme to defraud.”           See New

 York State Catholic Health Plan, Inc. v. Acad. O & P Assocs.,

 312 F.R.D. 278, 297 (E.D.N.Y. 2015).        A scheme to defraud is “a

 plan to deprive a person of something of value by trick, deceit,

 chicane or overreaching.”      Williams v. Affinion Grp., LLC, 889

 F.3d 116, 124 (2d Cir. 2018).       The Defendants’ intent can be

 shown by knowing participation in the fraud, or “reckless

 indifference to the truth.”      See Catholic Health Plan, 312

 F.R.D. at 297.

      Unlike in the usual preliminary injunction case, proof of

 irreparable harm is presumed under Section 1345 where the

 statutory conditions are met.       See Savran, 755 F. Supp. at 1179.

 Concerns about fairness “do not drop entirely from the

 equation.”    United States v. Narco Freedom, Inc., 95 F. Supp. 3d

 747, 755 (S.D.N.Y. 2015).      But where there is probable cause

                                      7
Case1:20-cv-00473-EK-RLM
Case 1:20-cv-00510-BMC Document 24-8
                         Document 66 Filed
                                      Filed05/06/20
                                            03/24/20 Page
                                                     Page88of
                                                            of24
                                                               24PageID
                                                                 PageID#:
                                                                        #:245
                                                                           997



 that fraud is occurring, “the balance of hardships likely weighs

 in the Government's favor.”      See id.

                                 Discussion

      The government has introduced extensive, persuasive

 evidence that Defendants are aware of a substantial volume of

 fraudulent robocall traffic passing through their system.           This

 evidence comes not only from the mountain of complaints made to

 the Defendants by other telecommunications entities, but also,

 as discussed below, from multiple individual fraud victims

 interviewed by government agents; call data from the Defendants’

 system obtained by the government; recordings of the substance

 of calls transmitted by the Defendants; and certain financial

 practices in which the Defendants engaged.

      In brief, the fraud is alleged to work as follows:

 Defendants transmit millions of calls that “spoof” local area

 codes to mislead call recipients into believing that the

 incoming calls originated locally, given the greater likelihood

 that recipients will answer local calls.         First Gerber Decl.

 ¶ 10.   In fact, the calls usually originate abroad.         See id.;

 First Ralston Decl. ¶¶ 35, 38; First Palumbo Decl. ¶ 17.           To

 facilitate human contact with potential victims, Defendants sold

 direct-inward-dial (“DID”) numbers and toll-free numbers

 (together, “call-back numbers”) to robocallers, who could leave



                                      8
Case1:20-cv-00473-EK-RLM
Case 1:20-cv-00510-BMC Document 24-8
                         Document 66 Filed
                                      Filed05/06/20
                                            03/24/20 Page
                                                     Page99of
                                                            of24
                                                               24PageID
                                                                 PageID#:
                                                                        #:246
                                                                           998



 those call-back numbers in messages on victims’ voicemails.             See

 First Gerber Decl. ¶¶ 16, 18; First Ralston Decl. ¶ 48.

      Since 2017, Defendants have received no fewer than 100

 separate notifications of fraudulent activity on their system.

 These notices came from state attorneys general; the common

 carrier AT&T; USTelecom, which is a trade association tasked

 with minimizing fraud in the robocalling industry; and other

 telecommunications providers.       See First Ralston Decl. ¶¶ 30–40;

 See Dkt. No. 48, Second Gerber Decl. ¶¶ 4–10.         The mechanism

 these entities use for filing and tracing complaints is called a

 “traceback.”    First Ralston Decl. ¶ 23.

      For example, AT&T traced at least 20 fraudulent calls back

 to Defendants’ system.      See id. ¶¶ 39–40.     AT&T notified

 Defendant Nicholas Palumbo that these calls “spoofed” numbers

 belonging to the United States Citizenship and Immigration

 Service (“USCIS”) and Department of Homeland Security and were

 intended “to extort money from our customers.”          Id.

      Between May 2019 and January 2020, defendant TollFreeDeals

 received 66 traceback notifications from USTelecom, which

 included notice of 42 calls purporting to originate with the

 SSA, IRS, or USCIS.     See Second Ralston Decl. ¶ 4.         Between

 August 2019 and December 2019, SIP Retail received 17 traceback

 notifications from USTelecom, which included notice of 12 calls

 from imposter SSA or USCIS officials.        See id. ¶ 5.

                                      9
Case1:20-cv-00473-EK-RLM
Case 1:20-cv-00510-BMC Document 24-8
                         Document 66 Filed
                                      Filed05/06/20
                                            03/24/20 Page
                                                      Page10
                                                           10ofof24
                                                                  24PageID
                                                                     PageID#:#:247
                                                                                999



       Many of the complaints that came through these sources

 concerned “Company A.” 6       Company A transmitted millions of calls

 through the Defendants’ system and was the subject of a large

 volume of complaints, but Defendants continued to carry Company

 A’s call traffic until the government filed this suit. 7              See Dkt.

 No. 49, Frankel Decl. Ex. 1, at 5.           The government introduced

 evidence that multiple individual victims in the United States

 suffered significant fraud losses due to Defendants’ business

 relationship with Company A.

       For example, on June 5, 2019, one of those victims, L.U.,

 received a call from a spoofed number that appeared to be the

 Federal Trade Commission’s Consumer Response Center.              Bracken

 Decl. ¶ 13.     This call was transmitted through Defendants’

 system by Company A.       Id. ¶ 14.     The person who called him posed

 as an SSA official and told L.U. that his social security number

 was going to be suspended due to criminal activity if he did not

 provide his personal information.           Id. ¶ 13.   L.U. reported

 losing $2,200 as a result of this scam.           Id.



 6 The government’s declarations identified Company A by a pseudonym, and the
 names of all sixteen entities in Attachment A of the TRO are redacted because
 of the government’s showing that naming them might affect ongoing
 investigations. Defendants know the identity of Company A. See Dkt. No. 54,
 Frankel Decl. filed under seal.
 7 For example, beginning on June 3, 2019, a USTelecom representative provided

 multiple warnings to Defendants that their system was being used to
 effectuate a Social Security scam. See Frankel Decl. ¶¶ 10–16. Defendants
 identified Company A as the client transmitting the calls. See id. Ex. 1, at
 5. Defendants stated that they had reprimanded Company A but continued to do
 business with them. See id. ¶¶ 15–17.

                                        10
 Case1:20-cv-00473-EK-RLM
Case  1:20-cv-00510-BMC Document 24-8
                          Document 66 Filed
                                      Filed 05/06/20
                                            03/24/20 Page
                                                     Page 11
                                                          11 of
                                                             of 24
                                                                24 PageID
                                                                   PageID #:
                                                                          #: 248
                                                                             1000



        On June 6, 2019, another call from Company A went to C.E.,

  who had recently obtained U.S. citizenship and worked as an Uber

  driver.   Id. ¶¶ 10–11.     C.E. picked up a call transmitted by

  Defendants and was told he was speaking with an SSA agent named

  “George.”    Id. ¶ 10.    The caller told C.E. that his social

  security number was being used in connection with criminal

  activity and connected C.E. with another person posing as a

  police officer.     Id.   The imposter police officer induced C.E.

  to give the fraudsters $700 to prevent his account from getting

  “seized.”    Id. ¶ 11.

        Another foreign entity that sent calls through Defendants’

  network similarly defrauded an 84-year-old victim, J.K., who

  received a message from a person claiming to be from the U.S.

  Marshals Service.     Id. ¶¶ 6–8.    J.K. called the number left in

  the message and spoke with “George,” who told J.K. that a

  warrant was out for his arrest because the police had found a

  car, which had been rented in his name, containing drugs, and

  J.K. needed to transfer money to prevent the police from seizing

  his bank account.     Id.   J.K. lost $9,800 to this scam.        Id. ¶ 7.

  As with Company A, Defendants continued to do business with this

  company until the government filed suit.

        The Palumbos acknowledge that prior to this suit, they

  never cut ties to any entity that they heard was associated with

  fraudulent call traffic, instead simply blocking the specific

                                       11
 Case1:20-cv-00473-EK-RLM
Case  1:20-cv-00510-BMC Document 24-8
                          Document 66 Filed
                                      Filed 05/06/20
                                            03/24/20 Page
                                                     Page 12
                                                          12 of
                                                             of 24
                                                                24 PageID
                                                                   PageID #:
                                                                          #: 249
                                                                             1001



  number that placed the fraudulent call and passing the

  complaints along.     See First Palumbo Decl. ¶¶ 25-26.

  Defendants knew or should have known, however, that these steps

  would be ineffective, given that the fraudulent calls were

  coming from a regularly rotating bank of spoofed numbers.            See

  First Gerber Decl. ¶ 11; First Ralston Decl. ¶ 39.

        On several occasions, the complaints passed back to

  Defendants contained a verbatim report of the contents of the

  fraudulent calls, rather than simply a victim’s complaint about

  them.   In one, for example, an automated voice claims the

  recipient’s social security benefits are canceled until further

  notice, and that the recipient should “press 1” to speak with an

  SSA officer.    See First Ralston Decl. ¶¶ 33–34.

        Defendants have also recently received a series of civil

  investigatory demands from state attorneys general in Missouri

  and Indiana regarding investigations of illegal telemarketing

  calls routing through Defendants’ system.         See Second Gerber

  Decl. ¶¶ 4–10.

        The number of complaints is, to be sure, relatively small

  in comparison to the enormous volume of calls that the

  Defendants transmit.      But given that the telecom intermediary

  network is a “black box,” as defense counsel acknowledged at




                                       12
 Case1:20-cv-00473-EK-RLM
Case  1:20-cv-00510-BMC Document 24-8
                          Document 66 Filed
                                      Filed 05/06/20
                                            03/24/20 Page
                                                     Page 13
                                                          13 of
                                                             of 24
                                                                24 PageID
                                                                   PageID #:
                                                                          #: 250
                                                                             1002



  oral argument, 8 complaints are difficult to direct.           Each

  “traceback” requires not only a call recipient to complain to

  their common carrier, but also the subsequent voluntary

  cooperation of every intermediary in the chain.            First Ralston

  Decl. ¶ 23.    And the individual robocalls complained about here

  are not bespoke.     Indeed, the whole purpose of robocalling is to

  disseminate the same call content to large numbers of recipients

  simultaneously.     It is therefore likely that each one of these

  complaints indicates the transmission of an exponentially higher

  number of fraudulent calls through the Defendants’ network.              See

  Frankel Decl. Ex. 1, at 3 (“A single complaint is representative

  of thousands of illegal calls (or more).”).

        At the very least, Defendants’ failure to take meaningful

  action in response to these complaints demonstrates reckless

  indifference to the fraud they were enabling.           Over time, it

  became increasingly clear that they knew or should have known

  the complaints evidenced a widespread pattern of fraudulent

  calls being transmitted over their network.

        After the TRO entered by this Court on February 4, 2020

  required Defendants to cease doing business with sixteen

  specified clients, it soon became apparent that Defendants’



  8 See Transcript of Mar. 3, 2020 Oral Argument (“Tr.”) at 28:9; First Ralston

  Decl. ¶ 23 (describing tracebacks as a “labor intensive process”); see also
  First Dalrymple Decl. ¶ 8(b) (describing the multiple steps involved in
  tracing back a fraudulent call).

                                        13
 Case1:20-cv-00473-EK-RLM
Case  1:20-cv-00510-BMC Document 24-8
                          Document 66 Filed
                                      Filed 05/06/20
                                            03/24/20 Page
                                                     Page 14
                                                          14 of
                                                             of 24
                                                                24 PageID
                                                                   PageID #:
                                                                          #: 251
                                                                             1003



  largest remaining client, Yodel, was also passing fraudulent

  call traffic through Defendants’ network.          See Dkt. No. 31-1.

  Evidence first arose in the form of new complaints about Yodel

  committing fraud.     See id.    Shortly thereafter, the government

  obtained and analyzed Defendants’ “SIPNav” call data (call

  traffic data from the network traffic control platform that

  Defendants use), to which Defendants have also had access for

  years.   See First Gerber Decl. ¶¶ 4–5.         The government proceeded

  to sample the traffic evidenced in those records.            A mere ten-

  minute sample of call data from January 24, 2020 shows Yodel

  routing over 6,000 robocalls through Defendants’ network —

  including from at least eight numbers that have been publicly

  identified as originating government imposter calls.            See id.

  ¶¶ 9-12.    These identifications came courtesy of two companies,

  Nomorobo and YouMail, that make and manage “robo-blocking”

  software.    Id. ¶ 12.    Nearly all of these calls were “neighbor

  spoofed,” meaning they appeared to originate from local phone

  numbers.    Id. ¶ 10. 9




  9 Sampling is an appropriate method here, given the millions of calls at
  issue. “The Supreme Court has observed that the decision of whether to award
  preliminary injunctive relief is often based on ‘procedures that are less
  formal and evidence that is less complete than in a trial on the merits.’”
  Mullins v. City of New York, 626 F.3d 47, 51–52 (2d Cir. 2010) (quoting Univ.
  of Tex. v. Camenisch, 451 U.S. 390, 395 (1981)). Defendants’ contention that
  the government should be required to review “a third” of the many hundreds of
  millions of calls traversing their network, see Tr. 48:15, is unreasonable at
  this stage.

                                       14
 Case1:20-cv-00473-EK-RLM
Case  1:20-cv-00510-BMC Document 24-8
                          Document 66 Filed
                                      Filed 05/06/20
                                            03/24/20 Page
                                                     Page 15
                                                          15 of
                                                             of 24
                                                                24 PageID
                                                                   PageID #:
                                                                          #: 252
                                                                             1004



        These companies’ findings reveal that the substance of the

  calls was consistent with the fraud under investigation in this

  case.    Nomorobo’s records relating to five of the Yodel numbers

  show they are part of an SSA scam in which an operator claims to

  be a “hearing administrator,” calling on a “recorded line.”             See

  id. ¶ 12(a), (d), (e), (l), (m).          YouMail’s records relating to

  one of Defendants’ numbers show that it, too, is involved in an

  SSA scam.    Id. ¶ 12(k).    Nomorobo’s records also show that

  another number assigned to Defendants is being used for an SSA

  scam in which a “disability advisor” calls to discuss the

  recipient’s “eligibility for Social Security disability

  benefits,” id. ¶ 12(c); and yet another number has been used in

  an IRS imposter scam, id. ¶ 12(j).         Also,   complaints to the

  Michigan Attorney General’s office regarding several fraudulent

  “SSA impersonation” calls were passed along to USTelecom, which

  in turn traced one of those calls back to Yodel.           Dkt. No. 50,

  Halley Decl. ¶¶ 18–19.

        Defendants’ business of selling call-back (such as direct-

  inward-dial) numbers to clients is also a key element of the

  fraud.    The call-back numbers provide a seamless way for the

  robocall victim-recipients to return calls, see Dkt. No. 55,

  Third Palumbo Decl. ¶ 8; in practice, this connects them with

  human fraudsters who, as in the case of J.K. above, seek to part

  them from their savings.      In a two-month period in 2019,

                                       15
 Case1:20-cv-00473-EK-RLM
Case  1:20-cv-00510-BMC Document 24-8
                          Document 66 Filed
                                      Filed 05/06/20
                                            03/24/20 Page
                                                     Page 16
                                                          16 of
                                                             of 24
                                                                24 PageID
                                                                   PageID #:
                                                                          #: 253
                                                                             1005



  Defendants received at least nine notifications from Teli

  Communications — a company that sells DID numbers to Defendants

  — that Defendants’ clients were using these call-back numbers

  for nefarious purposes.      See First Ralston Decl. ¶¶ 51–54.        More

  recently, Defendants received a notification from Teli

  Communications that three call-back numbers that Defendants sold

  to Yodel were then used in IRS imposter scams.          See Dkt. No.

  31-1; see also Second Gerber Decl. ¶ 17.

        Lastly, the government adduced evidence that at least some

  of Defendants’ accounting and receivables practices are

  consistent with fraudulent activity.        Despite maintaining their

  corporate banking relationship with J.P. Morgan Chase,

  Defendants went out of their way to set up another bank account

  at Wells Fargo to receive deposits from one client “who had

  difficulty with Chase bank.”       First Palumbo Decl. ¶ 46.       The

  client in question then went on to make many large cash

  deposits, mostly in amounts slightly below $10,000.           See Bracken

  Decl. ¶ 3 (noting that from May to September 2019, the Wells

  Fargo account received 19 cash deposits in at least five states

  across the United States totaling $130,250).          Those deposits, in

  turn, were immediately transferred to Defendants’ account at

  Chase.   See Bracken Decl. ¶ 3.      Defendant Nicholas Palumbo has

  now indicated, through counsel, that “he will never again accept

  any sort of deposits like that because now he knows better,”

                                       16
 Case1:20-cv-00473-EK-RLM
Case  1:20-cv-00510-BMC Document 24-8
                          Document 66 Filed
                                      Filed 05/06/20
                                            03/24/20 Page
                                                     Page 17
                                                          17 of
                                                             of 24
                                                                24 PageID
                                                                   PageID #:
                                                                          #: 254
                                                                             1006



  Tr. 44:9–11; but these financial transactions provide further

  evidence that Defendants knew or should have known their clients

  were engaging in illicit conduct, or at a minimum, that

  Defendants were recklessly indifferent to such a risk.

        For all these reasons, the Court is satisfied that the

  government has demonstrated probable cause to conclude that the

  defendants are engaged in a widespread patterns of

  telecommunications fraud, intended to deprive call recipients in

  the Eastern District of New York and elsewhere of money and

  property.

                                    Remedy

        The Court is conscious of the need to fashion a remedy that

  is proportional, as much as possible, to the specific harm

  here.   See e.g., Sunward Elecs., Inc. v. McDonald, 362 F.3d 17,

  26 (2d Cir. 2004) (“By necessity, the scope of the injunction

  must be drawn by reference to the facts of the individual case,

  reflecting a careful balancing of the equities.”) (quoting

  Joseph Scott Co. v. Scott Swimming Pools, Inc., 764 F.2d 62, 67

  (2d Cir.1985)).     But I find that it is not possible to tailor

  the remedy more narrowly than the broad relief sought by the

  government — namely, preliminarily enjoining the Defendants from

  providing call termination services and from selling call-back

  numbers, including to Yodel.       Whether by design or not, the

  telecommunications “intermediary” industry is set up perfectly

                                       17
 Case1:20-cv-00473-EK-RLM
Case  1:20-cv-00510-BMC Document 24-8
                          Document 66 Filed
                                      Filed 05/06/20
                                            03/24/20 Page
                                                     Page 18
                                                          18 of
                                                             of 24
                                                                24 PageID
                                                                   PageID #:
                                                                          #: 255
                                                                             1007



  to allow fraudulent operators to rotate telephone numbers

  endlessly and blame other parties for the fraudulent call

  traffic they carry.     Every day that the Defendants’ actions in

  this vein continue, the public is at risk of harm in the form of

  additional high-dollar fraud losses.        Section 1345 itself

  recognizes this urgency, requiring courts to proceed “as soon as

  practicable” to hear and determine the government’s application

  for injunctive relief, and empowering courts not only to issue

  such relief, but also to “take such other action” as is

  warranted to prevent continuing and substantial injury.            18

  U.S.C. § 1345(b).

        In opposing the government’s application for broad

  injunctive relief, Defendants focus much of their energy on

  their relationship with Yodel.       They claim it would be unfair to

  foreclose their relationship with Yodel when that company

  comprises so much of their client base and the government has

  not pursued Yodel (which is now in bankruptcy) as part of this

  case.   See Dkt. No. 43, Second Palumbo Decl. ¶¶ 2-3; Tr. 38:22—

  39:2.

        But as laid out above, the government has introduced too

  much evidence here that Yodel is trafficking in fraudulent

  robocalling activity to acquiesce to this argument.           This

  evidence includes not only the volume of complaints, but also,

  importantly, the government’s analysis of the SIPNav data it

                                       18
 Case1:20-cv-00473-EK-RLM
Case  1:20-cv-00510-BMC Document 24-8
                          Document 66 Filed
                                      Filed 05/06/20
                                            03/24/20 Page
                                                     Page 19
                                                          19 of
                                                             of 24
                                                                24 PageID
                                                                   PageID #:
                                                                          #: 256
                                                                             1008



  obtained, as well as the recorded evidence of the substance of

  the calls from Nomorobo.       Indeed, the evidence of fraud is of

  substantially greater quality and quantity as to Yodel than it

  was to Defendants’ dealings with Company A, which is covered by

  the TRO by the parties’ mutual agreement.           And given the

  astronomical volume of Yodel calls that the Defendants transmit,

  see First Gerber Decl. ¶ 14, the scope of the ongoing fraudulent

  activity is intolerably high even if the government has not

  shown that it constitutes the entirety of Yodel’s call traffic

  to Defendants. 10

        Moreover, when balancing the equities on this particular

  question, I believe it appropriate to take judicial notice of

  another recent case involving Yodel.          In a summary judgment

  order, another federal district court held that Yodel

  Technologies LLC violated the Telephone Consumer Protection Act

  (“TCPA”) by engaging in “telemarketing” — i.e., sales calls —

  without obtaining “consent from the called parties prior to

  initiating the calls.”       Robert H. Braver v. Northstar Alarm

  Services LLC, No. 17-cv-00383, 2019 WL 3208651, at *4 (W.D.

  Okla. July 16, 2019). 11


  10 It is worth noting that Defendants have still not presented any affirmative

  evidence that Yodel transmits any “legitimate” call traffic, beyond the most
  conclusory assertions. See Dkt. No. 59, Fourth Palumbo Decl.      ¶ 3.
  11 Defendants attempt to distinguish the Yodel entity that is the subject of

  the Western District of Oklahoma’s findings of fraud, Yodel Technologies,
  LLC, from the entity with which Defendants do business, Yodel Technology


                                        19
 Case1:20-cv-00473-EK-RLM
Case  1:20-cv-00510-BMC Document 24-8
                          Document 66 Filed
                                      Filed 05/06/20
                                            03/24/20 Page
                                                     Page 20
                                                          20 of
                                                             of 24
                                                                24 PageID
                                                                   PageID #:
                                                                          #: 257
                                                                             1009



         Obviously a TCPA violation is not evidence of fraud under

  Section 1343 or 1349.      But if, as the government has

  persuasively demonstrated, there is simply no way to enjoin

  Defendants’ fraudulent call traffic from Yodel apart from

  shutting down the relationship, then Defendants should be

  harder-pressed to complain about the equities, when even Yodel’s

  purportedly non-fraudulent call traffic violates other federal

  law.    See, e.g., United States v. Diapulse Corp. of America, 457

  F.2d 25, 29 (2d Cir. 1972) (“Nor can appellant complain that the

  injunction is impermissible because it will put him out of

  business.    He can have no vested interest in a business activity

  found to be illegal.” (internal quotation omitted)). 12

         Defendants raise a series of other arguments contending

  that a broad injunction would be premature at this point.

  First, they contend that before the Court grants the injunction,

  the government should have to obtain a wiretap and monitor calls

  on the Defendants’ system.       Tr. 50:9-14.     But there is no legal




  Services LLC. However, these Yodel entities are “under common ownership” and
  managed by the same CEO. See Dkt. No. 63-1, Wood Decl. ¶ 1. And as the
  government notes, Yodel Technologies lists Yodel Technology Services’ assets
  and revenue in its Chapter 11 bankruptcy petition, see Dkt. No 60-2 at 11,
  13–14, 26, and Yodel Technologies includes Defendant Ecommerce National LLC’s
  accounts payable in its monthly operating report for January 2020, see Second
  Gerber Decl. ¶ 13. Accordingly, this Court does consider the Western
  District of Oklahoma’s findings to be relevant — not dispositive, but
  relevant — to the question of whether the balance of equities favors
  permitting Defendants to do business with Yodel.
  12 Yodel has also been sued in other courts for violations of the TCPA. See
  Keith Hobbs v. Randall-Reilly, LLC, No. 4:19-cv-00009-CDL (M.D. Ga.); Elcinda
  Person v. Lyft, No. 19-cv-02914-TWT (N.D. Ga.).

                                       20
 Case1:20-cv-00473-EK-RLM
Case  1:20-cv-00510-BMC Document 24-8
                          Document 66 Filed
                                      Filed 05/06/20
                                            03/24/20 Page
                                                     Page 21
                                                          21 of
                                                             of 24
                                                                24 PageID
                                                                   PageID #:
                                                                          #: 258
                                                                             1010



  support for the contention that Section 1345 requires such

  extraordinary preconditions, and there is already a significant

  amount of evidence regarding the volume and substance of the

  calls at issue.

        Second, Defendants have belatedly offered to enact various

  “best practices,” and urge the Court to grant them an

  opportunity to do so.      See Dkt. No. 58 at 5-6.      But actors such

  as the Defendants — who have demonstrated a willingness to

  engage in fraud even after myriad notifications — cannot be

  relied upon to change behavior simply because the government has

  now brought suit.     Moreover, even as they promise to turn a new

  leaf, Defendants continue to contend that there is not much they

  can do about the fraudulent traffic on their network.           See,

  e.g., Dkt. No. 59, Fourth Palumbo Decl. ¶ 2 (stating that it is

  “impossible for a carrier like Ecommerce to know the precise

  data it carries”).

        Third, Defendants argue that the Court should hold an

  evidentiary hearing before granting the relief sought.            But the

  grant of a preliminary injunction does not require an

  evidentiary hearing “when the disputed facts are amenable to

  complete resolution on a paper record,” including affidavits.

  See Charette v. Town of Oyster Bay, 159 F.3d 749, 755 (2d Cir.

  1998); see also Mullins v. City of New York, 626 F.3d 47, 52 (2d

  Cir. 2010) (“[H]earsay evidence may be considered by a district

                                       21
 Case1:20-cv-00473-EK-RLM
Case  1:20-cv-00510-BMC Document 24-8
                          Document 66 Filed
                                      Filed 05/06/20
                                            03/24/20 Page
                                                     Page 22
                                                          22 of
                                                             of 24
                                                                24 PageID
                                                                   PageID #:
                                                                          #: 259
                                                                             1011



  court in determining whether to grant a preliminary

  injunction.”).     Indeed, another judge in this district recently

  entered a TRO on an ex parte basis in response to similar

  allegations, relying on the paper record.         See United States v.

  Kahen, No. 20-cv-00474-BMC, Dkt. No. 7 (E.D.N.Y Jan 28, 2020).

        Here, Defendants point to no specific facts in dispute that

  such a hearing would be valuable in resolving.          On the contrary,

  the voluminous affidavit evidence, introduced to accompany

  several rounds of briefing and argument, has persuasively

  articulated probable cause to conclude that Defendants know

  their network is an instrumentality of a vast telecom fraud, and

  have knowingly facilitated that fraudulent traffic.

        Including the Yodel evidence, the government has now

  submitted evidence demonstrating probable cause to conclude that

  Defendants’ business is permeated with fraud.          In light of this

  evidence, it would be untenable to require the government to

  continue to demonstrate ongoing fraudulent conduct on a client-

  by-client basis.     The continued volume of fraud complaints to

  the Defendants even after the entry of the initial TRO supports

  these arguments.

        Accordingly, the Court is persuaded that the only relief

  that will be effective in halting the fraudulent conduct here is

  a ban on the Defendants’ continued provision of any call

  termination services for calls terminating in the United States,

                                       22
 Case1:20-cv-00473-EK-RLM
Case  1:20-cv-00510-BMC Document 24-8
                          Document 66 Filed
                                      Filed 05/06/20
                                            03/24/20 Page
                                                     Page 23
                                                          23 of
                                                             of 24
                                                                24 PageID
                                                                   PageID #:
                                                                          #: 260
                                                                             1012



  and from providing call-back services.         The government’s motion

  for a preliminary injunction is GRANTED.

        For the reasons set forth above, it is hereby ORDERED that

  Defendants, their agents, officers and employees, and all other

  persons and entities in active concert or participation with

  them, are enjoined from:

    (1)       providing, or causing others to provide, call
              termination services for calls terminating in the
              United States or carrying any VoIP calls terminating
              in the United States;

    (2)       providing direct-inward-dial or toll-free telephone
              services for calls originating in the United States,
              including providing toll-free phone numbers to other
              individuals or entities; and

    (3)       destroying, deleting, removing, or transferring any
              and all business, financial, accounting, and other
              records concerning Defendants’ operations and the
              operations of any other corporate entity owned or
              controlled, in whole or in part, by Defendants.

        IT IS FURTHER ORDERED that Somos, Inc., in its capacity as

  the entity designated by the Federal Communications Commission

  to administer the U.S. toll-free calling system and its

  database, is hereby ordered to temporarily suspend all toll-free

  numbers registered by or on behalf of any Defendant in this

  matter, until further order of this Court.

        AND IT IS FURTHER ORDERED that any toll-free service

  provider that receives notice of this Order and has a

  contractual relationship with one of the Defendants in this

  matter to provide toll-free numbers, shall provide to Somos,

                                       23
 Case1:20-cv-00473-EK-RLM
Case  1:20-cv-00510-BMC Document 24-8
                          Document 66 Filed
                                      Filed 05/06/20
                                            03/24/20 Page
                                                     Page 24
                                                          24 of
                                                             of 24
                                                                24 PageID
                                                                   PageID #:
                                                                          #: 261
                                                                             1013



  Inc. a list of all toll-free numbers provided to Defendant that

  are currently active.


        SO ORDERED.



                                     /s/ Eric Komitee___________
                                     ERIC KOMITEE
                                     United States District Judge

  Dated:      March 24, 2020
              Brooklyn, New York




                                       24
